With regards to claims 1-5, the prior art does disclose or fairly teach the specific circuit configuration with  emphasis  on the first isolation element and the second isolation element are configured to provide an isolation level between each of the output ports of less than a predetermined isolation level in a MoCA frequency band; wherein the first isolation element and the second isolation element are configured to provide an insertion loss between the input port and each of the output ports of less than a predetermined insertion loss level; wherein the first isolation element and the second isolation element are configured to provide a substantially uniform isolation level between each of the output ports; wherein the predetermined isolation level is about 16 dB or less; wherein the MoCA frequency band is 1125-1675 MHz; wherein the predetermined insertion loss level is about 8 dB or less; wherein a type and a value of the first isolation element and a type and a value of the second isolation element are selected to configure the isolation level between each of the output ports; wherein the type and the value of the first isolation element and the type and the value of the second isolation element are selected to configure the insertion loss between the input port and each of the output ports; and wherein the type and the value of the first isolation element and the type and the value of the second isolation element are selected to configure the substantially uniform isolation level between each of the output ports.  With regards to claims 6-13, the  prior art does not disclose or  fairly teach the specific circuit configuration with emphasis on  the second isolation element is located downstream from the first isolation element; wherein the first isolation element and the second isolation element are configured to provide an isolation level between the first output port and the second output port of less than a predetermined isolation level in a MoCA frequency band; and wherein the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Littlefield US Patent 4,916,410, “ Hybrid balun for splitting/combining  RF power”.
Cronauer  US Patent 4,595,891, “Microwave combiner having means to  isolate between input terminals. 
Tahara et at US Patent 6,489,859, “Power  divider/combiner”.

Jiang et al  CN213905574U,  “A New Broadband Cavity Power Divider” . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 




March 16, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843